 1

 2

 3
                                     UNITED STATES DISTRICT COURT
 4
                                EASTERN DISTRICT OF CALIFORNIA
 5

 6
     ISABELLE FRANKLIN,                              Prior Case No. 1:19-cv-00709-LJO-BAM
 7
                        Plaintiff,                   New Case No. 1:19-cv-00709-LJO-SKO
 8
            v.
 9
                                                     ORDER OF RECUSAL AND VACATING
10   COMMUNITY REGIONAL MEDICAL                      SCHEDULING CONFERENCE DATE
     CENTER, et al.,
11
                        Defendants.
12

13

14
            Pursuant to 28 U.S.C. Section 455, disqualification of the magistrate judge to whom this
15
     case is presently assigned is appropriate in this matter.
16
            IT IS THEREFORE ORDERED that the undersigned recuses herself from all proceedings
17
     in this present action. The pending Scheduling Conference currently set before Judge Barbara A.
18
     McAuliffe, if any, is HEREBY VACATED.
19
            IT IS FURTHER ORDERED that the Clerk of the Court shall assign this action to the
20
     docket of Magistrate Judge Sheila K. Oberto. The new case number is 1:19-cv-00709-LJO-
21
     SKO. All future pleadings shall be so numbered. Failure to use the correct case number may
22
     delay receipt of documents by the appropriate judicial officer.
23

24   IT IS SO ORDERED.
25
        Dated:     May 23, 2019                                  /s/ Barbara   A. McAuliffe    _
26
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
